Citation Nr: 1436055	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  06-21 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left eye disorder.

3.  Entitlement to service connection for pain and numbness in the legs, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for an allergic condition, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder on the bilateral arms, to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1989 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the Veteran testified at a Board hearing Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  The Veteran was notified in November 2011 that the VLJ who presided at the hearing had retired from the Board.  He was informed that he could have an additional hearing with a new VLJ who would ultimately decide his appeal.  He responded in January 2012 that he did not wish to have an additional hearing and that the Board should proceed with his appeal based on the evidence of record.  

In an April 2009 decision, the Board reopened a previously denied claim for service connection for a back disorder and remanded the remaining claims for further development.  In June 2012, the Board granted service connection for an acquired psychiatric disorder, including posttraumatic stress disorder.  The Board also reopened a previously denied claim for service connection for a left eye disorder and remanded the remaining claims for further development.   In August 2013, the Board denied claims for service connection for hip, heart, sleep, and back disorders and hypertension and remanded the remaining claims for further development.  The case now returns to the Board for final appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.     


FINDINGS OF FACT

1.  The Veteran did not participate in combat action or visit ports while serving aboard USS Independence operating in Southwest Asia in 1990.  

2.  During and prior to the pendency of the claim, the Veteran does not have bilateral hearing loss that meets the VA criteria for disability.

3.  The Veteran's left eye disorders have been diagnosed as refractive errors and there is no evidence of aggravation or an additional disability superimposed on such refractive errors as a result of his military service.  

4.  The Veteran's pain and numbness of the legs have been attributed to known clinical diagnoses, to include neuropathy associated with his nonservice-connected lumbar spine disease and diabetes mellitus; manifested more than one year after his service discharge; and are not related to his military service. 

5.  There is no credible evidence of a history of a duodenal ulcer, an active bacterial infection of the gastrointestinal system, or a undiagnosed illness or medically unexplained chronic multi-symptom illness related to the Veteran's gastrointestinal complaints during or prior to the pendency of the claim; the Veteran's hemorrhoids, which are attributed to a known clinical diagnosis, first manifested after active service and are not related to his military service.  

6.  The Veteran's allergic condition has been attributed to known clinical diagnoses of intermittent allergic rhinitis and seasonal allergies, which first manifested after service and are not related to his military service. 

7.  The Veteran's skin disorder on the bilateral arms has been attributed to known a clinical diagnosis of intermittent dermatitis of the forearms, which first manifested after service and is not related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for a left eye disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2013).  

3.  The criteria for service connection for pain and numbness of the legs are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2013).  

4.  The criteria for service connection for a stomach disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).  

5.  The criteria for service connection for an allergic condition are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).  

6.  The criteria for service connection for a skin disorder on the bilateral arms are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, May 2005, June 2005, February 2006, June 2011, and October 2012 letters advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include as due to an undiagnosed illness, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, May 2006, June 2011, and October 2012 letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the February 2006, May 2006, June 2011, and October 2012 letters were issued after the initial September 2005 and August rating decisions, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2006, May 2006, June 2011, and October 2012 letters were issued, the Veteran's claims were readjudicated in the May 2006 and May 2007 statements of the case, and the August 2011, January 2013, and November 2013 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA and private medical records, records of examination for Social Security Administration (SSA) and workers' compensation disability benefits, naval operations history, and lay statements submitted by a fellow Sailor, family members, and acquaintances.  In the April 2009, June 2012, and August 2013 remands, the Board directed the AOJ to seek additional VA outpatient treatment records and authorization to obtain identified private records, which were obtained and associated with the record.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained.   

The Veteran was afforded numerous VA examinations in September 1997, November 2001, August 2005, August 2012, October 2012, and, most recently, in September 2013.  Clinical observations, reviews of imaging and tests, and opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and, in the latter examinations, a review of the record and consideration of an accurate history.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Furthermore, as noted previously, these claims were previously remanded in April 2009, June 2012, and August 2013 in order to obtain outstanding service personnel records, VA and private treatment records, SSA records, worker's compensation records, and information regarding the USS Independence's operations during the relevant time period; provide additional VCAA notice to the Veteran, to include affording him an opportunity to identify any additional outstanding records; and affording him VA examinations and/or opinions so as to determine the nature and etiology of his claimed disorders.  As previously discussed, all such development has been accomplished and, therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also offered testimony before a now-retired VLJ at a Board hearing in January 2009.  The VLJ who presides at a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 
§ 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ addressed the elements that were lacking to substantiate the claims and specifically sought to identify any relevant outstanding treatment records.  The Veteran also testified on events in service, his treatment history, and symptoms since service.   Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.   Moreover, these claims have been remanded on three previous occasions in order to ensure that all outstanding, relevant evidence, to include adequate opinions addressing the nature and etiology of the claimed disorders, has been associated with the record.  Furthermore, the Veteran declined the opportunity for another hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Analysis

The Veteran served as a U.S. Navy airman with duties on the flight deck aboard the aircraft carrier USS Independence (CV-62) from August 1989 to November 1990 when he was transferred and received a hardship discharge.  The record contains the Command History for USS Independence for 1989 and 1990.  The ship operated from its homeport in San Diego until departing for a routine deployment to the Western Pacific in June 1990 with port visits at Pearl Harbor and Subic Bay, Philippines.  In August 1990, Independence transited to the Gulf of Oman in response to the invasion of Kuwait.  The ship operated in the Persian Gulf for one month in October 1990, and thereafter made port visits in Singapore, Hong Kong, Subic Bay, and Pearl Harbor on route to its home port in San Diego, arriving in December 1990.  Although the Veteran performed his duties on deck during flight operations, the very detailed Command History does not show combat action or port visits in Southwest Asia.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss and peripheral neurologic disorders are organic diseases of the nervous system for which this presumption is available.  Peptic ulcers are also among the listed diseases, but not other diseases of the stomach or gastrointestinal system, or the eyes, skin, or nasal allergies.    

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness and (2) a medically unexplained chronic multi symptom illness such a chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Undiagnosed Illness

The Veteran contends that his claimed pain and numbness in the legs, allergic condition, skin disorder, and stomach disorder may be a result of his service in the Persian Gulf which occurred during Operation Desert Shield, prior to combat operations and without the opportunity to go ashore in any of the Gulf States.  However, as relevant to the first three disorders, the Veteran's claimed disabilities have been attributed to known clinical diagnoses.  Leg pain and weakness has been diagnosed variously as diabetic peripheral neuropathy or spinal radiculopathy.  Additionally, when observed, a skin disorder of the arms has been diagnosed as dermatitis, and his allergic condition as allergic rhinitis.  Leg pain and weakness has been diagnosed variously as diabetic peripheral neuropathy and/or spinal radiculopathy.  These diagnoses were confirmed in an October 2012 VA Gulf War examination.  Clinical care and examinations reporting these diagnoses will be further evaluated below.  Moreover, as relevant to the Veteran's claimed stomach disorder, as will be discussed herein, there is no credible evidence of a history of a duodenal ulcer or an active bacterial infection of the gastrointestinal system, or a undiagnosed illness or medically unexplained chronic multi-symptom illness related to the Veteran's gastrointestinal complaints during or prior to the pendency of the claim.  Furthermore, the Veteran's rectal bleeding has been attributed to a known clinical diagnosis of hemorrhoids.  Therefore, none of these disabilities has been attributed to a medically unexplained chronic multi symptom illness.     

As there is no evidence that the Veteran is suffering from a chronic disability that cannot be attributed to any known clinical diagnosis or to a medically unexplained chronic multi symptom illness, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply.  However, the Board will consider the Veteran's claims under the other provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

In a May 2005 statement, an October 2005 notice of disagreement, and during his January 2009 hearing, the Veteran described his flight deck duties and the location of his bunk where he was exposed to noise from aircraft operations.  Although aircraft carrier flight deck personnel are provided hearing protection, the Board finds that the Veteran's hearing testimony of exposure to aircraft engine noise, launch, and recovery operations is credible and that that he was routinely exposed to high levels of noise during active service. 

The Veteran's hearing acuity was tested as part of a December 1988 enlistment physical examination.  Puretone thresholds were 10 decibels or less at all frequencies bilaterally.  The same level of acuity was noted on an audiometric test in February 1989 and a very slight degradation was noted on a March 1990 flight deck physical examination.   In testing associated with a discharge physical examination in December 1990, puretone thresholds were generally lower than at enlistment except for a 20 decibel threshold at 6000 Hz in the right ear.  There were no reports by the Veteran or observations by any clinician or examiner of an organic ear injury or disease.  

In September 1997, a VA general medical examiner noted no reports by the Veteran of hearing acuity difficulties and no organic ear abnormalities.  Hearing loss was not among the claims for service connection submitted by the Veteran in July 2002.  

In March 2004, the Veteran sought a hearing evaluation at a VA community based outpatient audiology clinic.  He reported annoying ringing, loss of balance, and difficulty hearing conversations gradually degrading over the past 13 years.  Initial responses to testing were all between 10 and 20 decibels, but after reinstruction, puretone thresholds were 26 decibels or greater in both ears at all relevant frequencies and 40 decibels at three frequencies in the left ear.  Speech discrimination scores were 100 percent bilaterally.  The audiologist diagnosed bilateral sensorineural hearing loss and recommended hearing aids.  She acknowledged the Veteran's past noise exposure but did not make a clear statement on the etiology of the hearing loss.  

The RO received the Veteran's claim for service connection for bilateral hearing loss in April 2005.  

In August 2005, a VA audiologist at a VA Medical Center noted a review of the record and the normal hearing acuity measured at enlistment and at discharge from military service.  He noted the Veteran's report of noise exposure while performing duties on the aircraft carrier flight deck and in his sleeping quarters just below decks.  The Veteran denied any post-service occupational or recreational noise exposure and reported that his bilateral hearing aids performed well.  Puretone thresholds were 45 decibels or greater at all relevant frequencies in both ears and speech discrimination scores were 84 percent in the right ear and 56 percent in the left ear.  The audiologist noted that speech reception thresholds were in poor agreement with puretone thresholds and that the overall reliability of the tests was poor.  He recommended additional testing.  Nevertheless, the audiologist diagnosed bilateral moderate to moderately severe bilateral sensorineural hearing loss, but concluded that the deficits were not caused by military noise exposure only because the discharge examination was normal.  

During the January 2009 Board hearing, the Veteran testified that he was told by examiners during his discharge physical examination that he had some hearing loss.  The Veteran stated that he first sought examination for hearing loss on the recommendation of a veterans service organization representative in 2004 when he was told he had hearing loss and was prescribed hearing aids.  He stated that he still wore the hearing aids and continued to have difficulty hearing conversation.   

In July 2010, a VA audiologist at a different VA Medical Center performed a hearing evaluation.  The Veteran reported no significant ear pain or dizziness and the audiologist noted normal middle ear function and no organic ear abnormalities.  Puretone thresholds were 25 decibels or less bilaterally at all relevant frequencies.  Speech discrimination scores were 100 percent bilaterally.  The audiologist noted that the results showed a significant improvement over the earlier evaluation and recommended discontinuance of the use of hearing aids. 

In November 2010, another VA audiologist noted a review of the record, including the 2005 and July 2010 examinations, the Veteran's noise exposure during service, and occasional post-service exposure from lawn mowers.  The Veteran reported continued difficulty hearing conversation.  Puretone thresholds were again at 25 decibels or less bilaterally at all relevant frequencies except at 30 decibels at 500 Hz in the left ear.  Speech discrimination scores were 94 percent bilaterally and improved significantly with reinstruction and retesting.  The audiologist concluded that his testing was consistent with the testing in July 2010 and that the Veteran did not have hearing loss that met the VA criteria for disability.   He also noted that hearing loss would not be caused by military service because testing was normal at the time of discharge.  

In June 2010, the Board remanded the claim, requesting that the audiologist who performed the November 2010 assessment, or another qualified audiologist, provide further explanation for the marked improvement and an opinion whether hearing loss diagnosed at any time during the appeal period was etiologically related to active service.  

In August 2012, the same VA audiologist again noted a review of the record and observed the noise exposure in service and current difficulty hearing conversation.  Puretone thresholds were 25 decibels or less at all relevant frequencies in the right ear but were 35 and 30 decibels at 500 and 1000 Hz in the left ear.  Additionally, puretone thresholds of 40 and 35 decibels were measured at frequencies of 6000 and 8000 Hz for the first time.  Speech discrimination scores were 90 percent bilaterally.  The audiologist diagnosed bilateral sensorineural hearing loss, but concluded that it was not caused by noise in service.  He considered the Veteran's statement that he had difficulty hearing conversations since service, but challenged the contention because testing during service was normal and because the Veteran did not raise the issue with clinicians until 2004 and did not include it in a 2002 claim.  He noted the 2004 examiner's need for reinstruction and repeat testing and the 2005 examiner's comment regarding poor reliability of those tests.  He also noted that the flat pattern of the test results did not indicate loss due to noise exposure.  He found that the 2012 tests were reliable and normal in the frequency ranges most indicative of noise damage and that the loss at 6000 Hz and above had developed since 2010.  

In August 2013, the Board again remanded the claim and requested that the audiologist be advised that the absence of evidence of hearing loss in service does not preclude service connection and provide additional comment on the changes noted between the enlistment and discharge testing in service and why the 2004 tests were not reliable.  

In September 2013, the same VA audiologist noted a review of the record and the Veteran's report of continued difficulty hearing conversation.  He noted the normal hearing tests at enlistment and discharge and the testing in 2004, 2005, 2010, and 2012.  A current test showed puretone thresholds at 25 decibels or less at all relevant frequencies and at 6000 and 8000 Hz bilaterally.  Speech discrimination scores were 94 percent bilaterally.  The audiologist diagnosed normal hearing in both ears.  He repeated his analysis and opinion from August 2012 and added the following comments:  

Overall, all of the above information and opinion are still considered 
appropriate. Thresholds remained within normal limits over time in 
service, and the only clinically significant increase seen in thresholds 
was at 6000Hz for the right ear. This shift, and the nature of the 
veteran's duties, is the basis for a positive opinion regarding his 
tinnitus being related to military noise exposure, which he is currently 
service connected for. Regarding hearing loss, today's exam indicated hearing was within normal limits at both ears across the frequency test range. This takes into account the veteran's accounts of continuity of difficulty hearing since time in service. It is not in question that the veteran may have experienced difficulty with his hearing since that time, but the veteran's performance on subsequent hearing evaluation has been in question. While fluctuations in hearing levels is certainly possible, for any number of reasons, the veteran's responses to testing over the past decade have not been reliable/repeatable enough upon which to base an opinion that a clinical hearing loss was present. Today's results, within normal limits, support this viewpoint. 

It can be noted that even if an individual has thresholds within normal 
limits, it is still possible that he or she could perceive that he or she 
has difficulty hearing. But, given the nature of the exam results 
from time in service, these difficulties would be less likely as not due 
to noise exposure in the military.

The Board finds that service connection for bilateral hearing loss is not warranted.
The Board finds that the Veteran's lay evidence of his difficulty hearing conversations with a gradual degradation since service is competent and credible as his reports have been accepted without challenge by clinicians and examiners.  In fact, in 2004, VA clinicians prescribed hearing aids.  As noted particularly by the VA audiologist in the most recent October 2013 report, patients can perceive difficulty in hearing that is not confirmed by objective testing.  

The Board further notes that the objective audiometric test results that must be applied to the threshold disability criteria are highly inconsistent.  Testing in 2004 showed hearing acuity at the level of disability, but with 100 percent speech discrimination.  The examiner noted that the testing required reinstruction.  In 2005, test results showed significantly degraded hearing, but were found by the examiner to be of poor reliability.  Notably, outpatient treatment reports from 2005 to 2010 are silent for any follow up at an outpatient clinic even though the Veteran was issued hearing aids.  Testing in 2010, 2012, and 2013 all showed puretone thresholds that do not meet the criteria for disability and only one test of the three show speech discrimination scores meeting the criteria.  

As required by McClain, service connection is available if a disability exists at any time during the period of the appeal even if it resolves.  Additionally, pursuant to Romanowsky, the Board has likewise considered whether there was a recent diagnosis of bilateral hearing loss prior to the Veteran's claim for service connection.  However, in this case, the Board finds that the weight of the probative evidence is that the Veteran does not now, or at any time prior to or during the pendency of the claim, have hearing loss that meets VA's criteria for disability.  In this regard, the Board places greatest weight on the opinion provided by the VA examiners in 2010, 2012, and particularly 2013 because of the detail in the analysis in response to specific questions posed by the Board and rationale for the conclusions.  Furthermore, such determinations are supported by the comments from examiners in 2004 and 2005 that the testing was of poor reliability or required repeat instruction.  Multiple tests subsequently showed a much less severe decrease in hearing acuity and that hearing aids were not needed, a recommendation that was not rejected by the Veteran.  Also, the Veteran did not return again for outpatient testing and/or follow up for hearing aids, or despite being advised that testing from private examiners would be considered, did not identify or submit any such records. 

The Board is mindful that the absence of a hearing disability during active service does not preclude the award of service connection.  However, the opinions offered by the audiologists indicate a medical understanding that noise damage causes hearing loss at the time it occurs and not in a delayed-onset process and that normal acuity at the time of discharge is a valid factor in forming their opinions.  Finally, the audiologist in October 2013 performed a longitudinal review of the history and all testing and explained that the Veteran's credible reports of difficulty hearing conversations are compatible with perceived hearing loss that is not confirmed as reaching the VA criteria for disability.  Moreover, based on the same probative opinions, the Board finds that, even if a hearing loss disability existed prior to, or during, the pendency of the claim, the great weight of medical opinion is that it was not caused by noise exposure during active duty.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 C.F.R. 
§ 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Eye Disorder

In specific regard to service connection for eye disabilities, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits. 38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized. 38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90. The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

In statements in May and October 2005, the Veteran noted that he had normal vision on entry into service.  He reported that he sustained an injury to his left eye from liquid chemicals during flight deck operations and was treated with medication and an eye patch for one week.   He noted that later in service in March 1990, his vision in the left eye was measured as 20/40 and that he was prescribed eyeglasses for the first time.  He submitted a statement from a "buddy," presumably another Sailor, who witnessed the incident involving chemicals in the left eye.  

Service treatment records showed that the Veteran's distance visual acuity was measured as 20/20 in both eyes on enlistment and recruit training examinations in December 1988 and February 1989.  In March 1990, vision in the right and left eye was measured as 20/35 and 20/40 respectively, and the Veteran was prescribed corrective lenses.  There were no organic eye abnormalities.  In July 1990, the Veteran sought treatment for left eye discomfort.  A clinician diagnosed conjunctivitis and prescribed an antibiotic ointment and light duty for 24 hours.  There was no follow-up or mention of chemical or fuel exposure.  In a December 1990 discharge physical examination, vision was measured as 20/30 on the right; the measurement on the left eye was not legible.  The Veteran did not report any further eye discomfort or vision difficulties, and the examining physician noted no eye abnormalities, commenting only that the Veteran wore eyeglasses.   

In September 1997, a VA general medical examiner noted no reports by the Veteran of eye or vision abnormalities.  

In January 2004, the Veteran was referred by VA for a vision examination by a private provider.  The examiner noted the Veteran's report of a left eye injury from "gas" (presumably jet fuel) thirteen years earlier.  Visual acuity was 20/25 and 20/50 on the right and left respectively, correctable to 20/20 bilaterally.  There were no organic eye abnormalities.  The examiner diagnosed myopia and astigmatism and made no comment regarding residuals of an injury.  

The Veteran underwent a VA diabetic eye examination in August 2007.  The Veteran continued to require refractive correction that the examiner attributed to age.  There were no organic eye deficits.  The optometrist diagnosed myopia and astigmatism with no diabetic retinopathy.  

During the January 2009 Board hearing, the Veteran reported that some fluid got into his left eye while working on the aircraft carrier.  Clinicians told him that he had lost some vision.  He stated that he started wearing eyeglasses from that time and that he currently used allergy eye drops.  

In June 2012 and August 2013, the Board remanded the claim to obtain comprehensive examinations of the left eye.  In August 2012, a VA health technician noted a review the record and the Veteran's report of eye tearing and blurred vision.  He noted that the Veteran denied any past eye injuries.  A VA optometrist did not note a review of the file but noted that the last diabetic eye examination was in November 2011 with no evidence of retinopathy.  He also noted that the Veteran denied any eye problems or injuries while on active duty from 1989-91.   Distance visual acuity was 20/40 correctable to 20/20 bilaterally with no organic eye deficits.  The optometrist diagnosed myopia, astigmatism, and presbyopia, all normal age and physiological changes.  

In August 2013, the Board again remanded the claim to obtain an addendum to the report because the optometrist did not review the record or comment directly on the Veteran's previous assertions of a chemical injury or the treatment for conjunctivitis during service.  In October 2013, the optometrist noted a review of the electronic file, examined the Veteran, noted the same clinical findings, and further noted diagnoses as follows:  "Presbyopia, myopia/astigmatism OS>OD, refractive error correctable with glasses, no residual effect from JP-5 fuel abrasion left eye."  He found that the corrective error was less likely than not caused by military service.  

The Board finds that service connection for a left eye disorder, to include as a residual of his in-service left eye injury and/or conjunctivitis is not warranted because the great weight of competent evidence is that the Veteran experiences refractive errors of the eye without evidence of aggravation or an additional disability superimposed on such refractive errors as a result of his military service, to include as due to his alleged in-service chemical injury and/or treatment for conjunctivitis.  The Veteran and his fellow Sailor are competent and credible to report that he experienced introduction of chemicals or fuels in his left eye.  Although the July 1990 clinical examination did not mention chemicals or fuel, he was diagnosed with conjunctivitis in the left eye.  Notably, he was prescribed eyeglasses for correction of refractive error several months prior to the treatment for conjunctivitis.  Further, none of the eye examiners after the treatment noted any residual damage to the eye.  Refractive error is not a disease or injury for which service connection is available, and all examiners attributed the correctable error to aging or normal physiological processes and not to any aspect of service.  

Moreover, while the Board has considered the Veteran's statements that he lost vision due to his alleged in-service chemical injury, the Board accords his statements regarding the etiology of his eye disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such a disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the ophthalmological system, to include the effect a foreign chemical has on it.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).


As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 C.F.R. 
§ 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pain and Numbness in the Legs

Service treatment records show that the Veteran sought treatment after falling on top of a catapult shuttle while working on the flight deck in March 1990.  A clinician noted that the Veteran was ambulatory but complained of right lower quadrant abdominal pain but no pain in the back, legs, chest, or upper body and no radiating pain.  A pelvic X-ray was normal.  The next day, a medical officer noted that the right lower quadrant was still tender but with less pain and diagnosed pelvic contusion.  The Veteran returned to his duties with no further treatment.  He did not mention the injury or any residual symptoms on a December 1990 medical history questionnaire, and the discharge physical examiner noted no back, leg, or abdominal abnormalities.  

Private outpatient treatment records show that the Veteran sustained injuries to the cervical and lumbar spine in a motor vehicle accident while working for a car rental business in June 1994.  The Veteran reported numbness of the shoulders and hands but made no mention of leg symptoms and any symptoms prior to the accident.    Magnetic resonance image obtained in October 1994 that showed cervical and lumbar spinal disc herniation.  In September 1997, a VA physician performed a general medical examination and noted the occurrence of the motor vehicle accident causing chronic neck and lower back pain, damaged spinal discs, and spinal surgery in March 1997 that was only partially successful.  The Veteran reported continued low back pain occasionally radiating to the lower legs.  On examination, there was no loss of motion or sensation in the lower legs.  The examiner did not diagnose a lower leg disorder.  

In an August 2003 mental health treatment encounter, the Veteran reported that "all was well" until the 1994 accident.  In February 2004, a VA outpatient nurse noted that the Veteran started using a cane because one leg was shorter than the other.  There was no examination or further explanation.  

In a May 2005 statement, the Veteran reported that he experienced leg numbness since the flight deck fall and that he believed the numbness was caused by a back injury.  In a July 2005 statement, the Veteran's sister reported that she observed the Veteran experiencing leg numbness but did not provide a further explanation.  In an October 2005 statement, the Veteran reported that in the fall on the shuttle he was also "sandwiched" by a heavy cover plate and experienced bilateral pain and numbness in this legs since that time.  He further stated that the motor vehicle accident only aggravated the leg numbness.  In a November 2005 buddy statement, a fellow Sailor reported that the Veteran sustained a lower back injury when he fell on a catapult shuttle.   

During the January 2009 Board hearing, the Veteran described his leg numbness and pain as radiating from his back.  He stated that he had experienced the symptoms since the shuttle injury and that they were aggravated in a motor vehicle accident.  

In November 2010, a VA physician noted a review of the record and the Veteran's report of low back, right hip, and bilateral lower leg pain and numbness since the 1990 injury.  However, the physician noted that the records did not show reports of these symptoms until after the 1994 motor vehicle accident.  The physician noted the results of the magnetic resonance image study and more recent studies showed disc narrowing but no nerve impingement.  Clinical examination showed no loss of motor function but some mild loss of sensation.  The physician diagnosed chronic lumbar spine strain and disc narrowing consistent with the motor vehicle injury, aging, and deconditioning.  She further noted that the remote pelvic contusion in service did not likely cause the spinal deficits. The physician also noted that electrodiagnostic tests of the bilateral lower extremities performed in September 1996 and November 2010 did not support lumbar neuropathy.  The Veteran had been diagnosed with diabetes mellitus and that the lower leg symptoms were more likely early diabetic peripheral neuropathy and not a result of the pelvic contusion in service.   In an August 2011 addendum and reexamination, the physician again noted the same reports by the Veteran and substantially the same clinical observations and conclusions.  She refined the diagnosis to moderately severe bilateral peripheral neuralgia and mild bilateral diabetic peripheral neuropathy, probably multifactorial but primarily residual neuralgia from the motor vehicle accident and diabetic neuropathy but unlikely caused by the injury in service.  

In June 2012, the Board remanded the claim to obtain additional VA outpatient treatment records and an examination to address potential Gulf War causes for the neuropathy.  In October 2012, a VA nurse practitioner (NP) performed a comprehensive examination and noted that the Veteran's neuropathy manifested after service and after a March 2007 diagnosis of diabetes mellitus and diagnosed as diabetic neuropathy and not an undiagnosed or unexplained multisymptom illness.  The NP found that is less likely than not that the bilateral tibial neuropathy had its onset in service, but inconsistently, the NP noted, "According to research, it is at least as likely as not that the veteran's diabetic neuropathy had its clinical onset in service."  

In an August 2013 remand, the Board requested clarification of the notation regarding the onset of diabetic neuropathy in service.  In this decision, the Board also denied service connection for a back disorder.  

In September 2013, a VA physician noted a review of the record and performed another examination.  He noted the Veteran's report of the onset of tingling in the lower legs after the fall on the shuttle in 1990.  The Veteran inaccurately reported that he was placed on light duty for two to three weeks and was medically discharged for other reasons shortly thereafter.  The Veteran also reported lower back care in 1994 and a diagnosis of diabetes in about 2008-09.  On examination, the physician noted normal reflexes, muscle tone, and sensation.  He noted an abnormal gait and the history of lumbar spine disease.  Although a clinical nerve examination was normal, the physician also noted abnormal electrodiagnostic studies obtained in October 2012 that showed bilateral tibial neuropathy.  The physician concluded that the Veteran's current tibial neuropathy and associated electrodiagnostic results were consistent with diabetic neuropathy.   The Veteran was not diagnosed with diabetes until 2007, and the Veteran was examined on many occasions since 1991 when there were opportunities for an earlier diagnosis had it been warranted.  

The Board finds that service connection for pain and numbness of the legs is not warranted because the probative evidence shows that the symptoms were variously diagnosed as lumbar spine radiculopathy and/or diabetic peripheral neuropathy.   Moreover, the symptoms first manifested greater than one year after active service and are not related to the Veteran's military service, to include an in-service fall.

The Veteran, a fellow Sailor, and his family are competent to report on observable events and symptoms.  The Sailor reported the occurrence of a fall that is confirmed in the service records.  However, his report of a back injury is not credible because the service records show only a pelvic contusion and not symptoms related to the lumbar spine or lower extremities.  The Veteran's sister reported only that she was aware of a back and leg injury, which is not probative because it is inconsistent with the records of care after the fall on the shuttle.  The Veteran's report of the onset of leg symptoms at the time of the fall is not credible because he did not report those symptoms during treatment or in a discharge examination when he had the opportunity to do so.  Further, he denied any earlier injuries in treatment after the motor vehicle accident, and first reported the symptoms during that treatment.  Although the Veteran sincerely believes that his current leg symptoms were caused by the fall on the catapult shuttle and only aggravated by the spinal injuries in 1994, a determination of the origin of his current neuropathy is a complex medical matter requiring medical training and expertise that he does not possess.  Moreover, all competent medical examiners found that his peripheral neuropathy had other etiologies. 

The Board places much greater probative weight on the observations of the private physicians following the 1994 accident and on the aggregate assessments provided by VA examiners in November 2010, October 2012, and September 2013 who performed a thorough review of the history, considered the Veteran's lay statements, previous medical records, and neurologic testing and determined that the neuropathy was caused either by lumbar spine disc damage from the motor vehicle accident or by diabetes.  Neither the lumbar spine nor diabetes is service-connected.  The examiners did not accept the Veteran's reports of symptoms since the shuttle fall not solely because there were no records of symptoms, but, rather, because there were records of treatment that were silent for symptoms or the Veteran's denial of symptoms prior to 1994 when he had opportunities to make those complaints.  Further, the examiners specifically excluded the fall as a cause for the neuropathy noting that the Veteran was diagnosed only with a pelvic contusion.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 C.F.R. 
§ 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stomach Disorder

In a February 2003 notice of disagreement, the Veteran noted that he experienced blood in his stool while serving on USS Independence and that a physician told him it originated in his stomach.  He reported that he did not get treatment because he was sent on emergency leave, but that he continued to experience the symptoms.  He did not provide additional information when he sought to reopen a claim for service connection in April 2005.  In an October 2005 notice of disagreement, the Veteran reported that he did receive medication in service for a stomach condition.  

Service treatment records are entirely silent for any gastrointestinal symptoms, diagnoses, or treatment, including blood in the stool.  No gastrointestinal symptoms were reported by the Veteran or noted by a VA examiner in a general medical examination in September 1997 and in an examination prior to unrelated surgery in January 2007.  

A December 2002 VA new patient primary care examiner noted no gastrointestinal symptoms.  In March and April 2003, the Veteran sought treatment in a private emergency room for rectal pain and bleeding.  The attending physician diagnosed hemorrhoids.  Over 670 pages of subsequent VA primary care records through April 2013 are completely silent for any gastrointestinal symptoms, clinical investigation, diagnoses, or prescribed medication for a stomach or digestive disorder other than for hemorrhoids that were observed during a 2008 colonoscopy with no ongoing symptoms or treatment.  

During the January 2009 Board hearing, the Veteran testified that he experienced blood in his stool while on active duty as well as a weak, swollen stomach.  He stated that a physician told him that he was allergic to red meat.  He stated that he reduced his consumption of meat and has used a medication ever since active service, but still had lower gastrointestinal distress despite a normal colonoscopy.  

In June 2012, the Board remanded the claim to obtain additional VA outpatient treatment records and an examination to address the possibility of an undiagnosed or chronic multisymptom illness.  
 
In August 2012, a VA physician noted that he did not have access to the record, but noted the Veteran's report that he had been diagnosed with a duodenal ulcer in 1990 and provided medication at that time, but was no longer using any medication.  The physician noted no current symptoms on examination and noted that a diagnosis of a duodenal ulcer could only be made by gastrointestinal imaging or endoscopy for which there was no record or results.  Laboratory testing was positive for helicobacter pylori, but the physician did not comment on the etiology of the infection.   

In an October 2012 VA examination, the Veteran reported that he experienced frequent bowel movements in service.  A VA examiner noted that this was a common side effect of diabetes medication.  However, diabetes was not diagnosed and treated until 2007, and the Veteran first reported blood in stool in 2003.  

In August 2013, the Board remanded the claim to obtain a VA examination to determine the nature and etiology of any current gastrointestinal disorder. 

In September 2013, a VA physician noted a review of the record and the Veteran's report of the onset of bloated feeling after eating certain foods in service prior to his deployment on USS Independence.  The Veteran stated that he saw a physician on two occasions, but was not diagnosed with any disorder and was told only to watch his diet.  He further reported that he experienced rectal bleeding a few years earlier during preparations for a colonoscopy and had some minimal recurrence in August 2013.  The physician noted the positive test for helicobacter pylori anti-bodies, but found that that the Veteran did not have a current stomach disorder and there were no signs or symptoms due to any stomach or duodenum condition.  Furthermore, the physician noted that there was no record of treatment for a complaint of a gastrointestinal illness in the service treatment records.  

The Board finds that service connection for a stomach disorder is not warranted as there is no credible evidence of a history of a duodenal ulcer, an active bacterial infection of the gastrointestinal system, or a undiagnosed illness or medically unexplained chronic multi-symptom illness related to the Veteran's gastrointestinal complaints during or prior to the pendency of the claim.  Moreover, the Veteran's hemorrhoids, which are attributed to a known clinical diagnosis, first manifested after active service and are not related to his military service.  

Although the Veteran is competent to report that he experienced indigestion and blood in stool during and after service, his reports are not credible because they are inconsistent and not supported by the records.  The Veteran reported that he was diagnosed with a duodenal ulcer in service, but also reported that he was not diagnosed, but, rather, only provided commercial antacid medication for indigestion.  The Board does not discount his credibility solely because the service treatment records are silent for any treatment of an upper or lower gastrointestinal disorder but also because he had opportunities to seek treatment for his symptoms and report the history of his distress during a December 1990 physical examination, a 1997 VA general medical examination, and at any time to VA primary care clinicians from 2002 to 2013 and did not do so.  

The episodes of rectal bleeding in 2003 and recently reported by the Veteran as occurring in about 2010 concurrent with preparation for a colonoscopy were never associated with a stomach disorder, but rather with hemorrhoids, which did not manifest until many years after service.  Further, the presence of helicobacter  pylori antibodies indicates a previous infection for which no current symptoms were reported or clinically observed.  The Board places probative weight on the observations of the VA physicians in 2012 and 2013 that any diagnosis of a stomach disorder requires imaging or endoscopy which the Veteran had never undergone.  Therefore, service connection for an alleged stomach disorder is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 C.F.R. 
§ 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic Condition

In an April 2005 claim and in an October 2005 notice of disagreement, the Veteran contended that he experienced allergies caused by his service in a foreign climate and was prescribed medication while serving aboard USS Independence.  In statements in July and November 2005, a fellow Sailor, a family member, and acquaintances reported their observations of the Veteran allergies without describing the specific symptoms.  

Service treatment records are entirely silent for any symptoms, diagnoses, or treatment for any allergic reactions.  No nose, sinus, or skin abnormalities were reported by the Veteran or noted by a military physician on a December 1990 discharge physical examination.  A September 1997 VA general medical examination is also silent for any history or current allergy symptoms or diagnoses.  In a December 2002 initial patient visit at a VA primary care clinic, the Veteran reported using only an over-the-counter anti-inflammatory medication for pain and denied any allergies.  In a primary care visit in October 2004, the Veteran again denied any known allergies.  However, in a VA sleep and pulmonary clinic assessment the same month, the Veteran reported a history of allergic rhinitis.  Subsequently, primary care clinicians prescribed medication for allergies that appeared in the records through at least December 2012. 

VA outpatient treatment records since December 2002 carry forward a diagnosis of allergic rhinitis without any clinical examination, reports of symptoms by the Veteran, or treatment for rhinitis.  However, on many occasions including prior to unrelated VA surgery in January 2007 and  as recently as January 2013, clinicians noted "NKA" (no known allergies) in the clinical encounter records.  

During a January 2009 board hearing, the Veteran testified that his watery eyes started during his service on the aircraft carrier in the Persian Gulf and that a hospital corpsman provided some medication, but that he did not see a physician.  He reported that his ship entered port in Saudi Arabia.  

In June 2012, the Board remanded the claim to obtain additional VA outpatient treatment records and an examination to address the possibility of an undiagnosed or chronic multisymptom illness.  

In August 2012, a VA physician noted that the record was not available, but that the Veteran reported using medication for allergic rhinitis.  On examination, the physician noted no current symptoms or nasal obstruction.  A concurrent X-ray of the sinuses was normal.  The physician did not comment on the etiology of the allergic rhinitis. 

In October 2012, a VA NP noted a review of the record and the Veteran's report that he first noticed nasal allergies while stationed in the Persian Gulf.  The physician noted that the Veteran presented to his examination with runny nose, watery eyes, and nasal and eye itching.  The NP diagnosed seasonal allergies and explained the mechanism of the body's response to airborne pollen from seasonal plants and mold spores and how certain individuals are more susceptible and have a greater response.  He noted that the Veteran's symptoms did not appear in the records until 2003 and concluded that the disorder did not have its onset in service.   He did not discuss the likelihood of such exposure to allergens and reactions by a sailor at sea on an aircraft carrier in the Persian Gulf.  

In August 2013, the Board again remanded the claim to obtain another VA examination to determine the nature and etiology of the Veteran's contended allergic condition.    

In September 2013, a VA physician noted a review of the record and the previous diagnoses of allergic rhinitis and seasonal allergies in approximately 1995.  The Veteran reported that he first experienced allergy symptoms of sneezing, eye watering, and itchy nose when stationed in San Diego and believed that they were caused by a change in climate.  He self-treated the symptoms with over-the-counter medication and did not seek medical care.  When he returned to Florida, the symptoms worsened and he sought care at a VA clinic where he was prescribed an over the counter antihistamine.  He reported that when pollen develops during seasonal changes, he experiences a partial block of one nasal passage about 15 days per month.  The physician noted the results of the August 2012 X-ray that showed nasal passages were clear with no obstructions or membrane thickening.  On examination, the physician noted some congestion on both sides.  The physician diagnosed allergic rhinitis and concluded that it did not manifest until several years after active service and was not incurred in service because the service and post service records did not show the Veteran's report of symptoms until many years after service.  

The Board finds that service connection for allergic rhinitis is not warranted because the disorder first manifested after service and was not caused by any aspect of service including duties aboard an aircraft carrier at sea in the Persian Gulf.  

The Veteran and his family and friends are competent to report on their observations of his symptoms.  Only the Veteran reported that the symptoms first manifested while in service.  The Board finds that the reports of the onset of his symptoms during active service are not credible.  The absence of service and post service records of treatment alone is insufficient to find a lack of credibility.  However, the Veteran's reports are inconsistent in that he stated that his symptoms started while in San Diego but also that they started while deployed to the Persian Gulf.  The Veteran's report of visiting a port in the Persian Gulf is not credible as it is contrary to the ship's operating history.  The Veteran had many opportunities to at least mention his allergic reactions during his discharge physician examination, 1997 VA examination, and numerous VA primary care outpatient encounters prior to his mention of symptoms during a sleep study in 2004.  The Board finds that his reports of his intermittent seasonal symptoms are credible but that they first manifested many years after service.  Although the September 2013 examiner formed his opinion based solely on the absence of treatment records, the Board assigns some probative weight to his opinion because it complements the Board's finding that reports of the onset of symptoms in San Diego or at sea aboard an aircraft carrier are not credible.  
  
As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 C.F.R. 
§ 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder of the Bilateral Arms

In a January 2006 claim, the Veteran noted that he was diagnosed with a skin condition on both arms during a VA Gulf War examination and was told that he may have been exposed to chemicals while serving in the Persian Gulf.  During the January 2009 Board hearing, the Veteran testified that he first experienced a dry rash on his arms while serving in the Persian Gulf.  He used an over- the-counter surface medication which was effective for a short time before the rash returned.

Service treatment records are entirely silent for any symptoms, diagnoses, or treatment for any skin diseases.  No skin abnormalities were reported by the Veteran or noted by a military physician on a December 1990 discharge physical examination.  A September 1997 VA general medical examination is also silent for any history or current skin symptoms or diagnoses.  

In November 2005, the Veteran sought treatment in a VA dermatology clinic.  A physician noted the Veteran's denial of any dermatological problems prior to 1991 but that his skin symptoms first manifested when he returned home from the Gulf War environment.  The physician noted no rash during the examination but diagnosed vague dyschromic papulo-squamous eruptions on the forearms and prescribed a surface medication for itching.  

VA outpatient treatment records since November 2005 carry forward a diagnosis of dermatitis without any clinical examination, reports of symptoms by the Veteran, or prescribed medication. 

During a January 2009 Board hearing, the Veteran testified that he had experienced dry skin on his forearms since his service aboard the aircraft carrier and that he continued to treat the dry skin with over-the-counter cortisone medication.  He stated that the rash was intermittent and was also present on his children.  
 
In June 2012, the Board remanded the claim to provide the Veteran with a VA examination to address his skin disorder and a possible relationship to service in the Persian Gulf.   

In August 2012, a VA physician noted that the record was not available but noted the Veteran's reports of a few spots on both forearms after returning from the Persian Gulf.  The Veteran used a topical corticosteroid medication and a lotion for skin dryness.  The physician diagnosed minimal dyschromic papulo-squamous eruptions on the forearms affecting less than 5 percent of the exposed skin surface.  

In October 2012, a VA NP performed a Gulf War screening examination, noted a review of the record, and noted the Veteran's reports of experiencing dry skin while stationed on the aircraft carrier in 1990 and used only lotion for dry skin.  There was no mention of a corticosteroid, and the NP noted only mild dry skin.  The NP found that the skin disorder had a specific diagnosis and could be caused by contact with environmental irritants.  He also noted that dry skin could be caused by internal diseases, including the Veteran's diabetes. 

In August 2013, the Board again remanded the claim to obtain a clearer opinion on the relationship, if any, of the Veteran's dry skin to his military service.  

In September 2013, a VA physician noted a review of the record and the Veteran's report of skin dryness while on active duty, but did not seek care until the mid-1990s.  He reported the intermittent use of a corticosteroid medication and a  moisturizing cream. On examination, the physician noted eczema on less than 5 percent of the exposed skin surface.  The physician found that the skin disorder was not caused by any aspect of service because the Veteran reported the first onset in the mid-1990s, several years after service.  

The Board finds that service connection for a skin disorder of the forearms is not warranted because the skin eruptions first manifested after service and were not caused by any aspect of service, including duties aboard an aircraft carrier at sea in the Persian Gulf.  

The Veteran is competent to report on his observed his symptoms.  Although the Veteran reported that the symptoms first manifested while in service, the Board finds that the reports of the onset of his symptoms during active service are not credible.  The absence of service and post service records of treatment alone is insufficient to find a lack of credibility.  However, the Veteran's reports are inconsistent in that he stated that his symptoms started while aboard the aircraft carrier, after he returned home from the deployment, and in the mid-1990s.  The Veteran had many opportunities to at least mention his skin eruptions during his discharge physician examination, 1997 VA examination, and numerous VA primary care outpatient encounters prior to his dermatology treatment in 2005.  The Board finds that his reports of his intermittent outbreaks after 2005 are credible but that they first manifested many years after service.  Although the September 2013 examiner formed his opinion based solely on the absence of treatment records, the Board assigns some probative weight to his opinion because it complements the Board's finding that reports of the onset of symptoms at sea aboard an aircraft carrier are not credible.  
  
As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 C.F.R. 
§ 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left eye disorder is denied.

Service connection for pain and numbness in the legs is denied. 

Service connection for a stomach disorder is denied.

Service connection for an allergic condition is denied.

Service connection for a skin disorder of the bilateral arms is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


